Citation Nr: 0834128	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from December 1941 to 
February 1946.  He was a prisoner of war (POW) from April 
1942 to June 1942.  The veteran died on November [redacted], 1993.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In January 2004 the Board issued a decision denying the 
appellant's claim for service connection for cause of death, 
which the appellant apparently appealed.  In July 2004 the 
Secretary filed an unopposed motion with the Court of Appeals 
for Veterans' Claims (Court) requesting the Court to vacate 
and remand of the Board's January 2004 decision.

In September 2005 the Court issued an Order dismissing the 
appellant's case stating that the appellant failed to comply 
with the rules of the Court.

The appellant seeks compensation as the veteran's surviving 
spouse on the grounds that the veteran was entitled to 
service connection for a disability that caused his death.  
At the time of his death the veteran was not service-
connected for any disorder.

Death certificate confirms that the veteran died in November 
1993.  Immediate cause of death was listed as cardio-
respiratory arrest.  Underlying cause of death was listed as 
liver disease.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a veteran previously captive as a POW, if certain 
diseases have become manifest to a degree of ten percent 
disabling at any time after discharge or release from active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In February 2001 the appellant filed a claim for death 
benefits.  The appellant argues that the veteran had a heart 
condition; that he should have been service-connected for 
this heart condition; and that he died from this heart 
condition.  

As stated before, in January 2004 the Board issued a decision 
denying service connection for cause of death.  That decision 
is final.  38 C.F.R. § 20.1100.  However, new and material 
evidence is not required to reopen a previously denied claim 
if there has been an intervening change in the law that 
created a new basis of entitlement.  See Spencer v. Brown, 4 
Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied 513 U.S. 810 (1994).  In 2004 VA issued 
an interim final rule to establish guidelines for 
establishing presumptions of service connection for diseases 
associated with service involving detention or internment as 
POWs.  This interim final rule established presumptions of 
service connection for atherosclerotic and hypertensive heart 
disease and for stroke arising in former POWs effective 
October 7, 2004.  See 38 C.F.R. § 3.309(c).   

In a letter dated in November 1983 a private treating 
physician stated that the veteran was under his care since 
December 30, 1980, because of "hypertensive cardiovascular 
disease."  VA treatment records dated in June 1987 show the 
veteran as being diagnosed with "hypertensive 
atherosclerotic heart disease," and "hypertensive 
degenerative disease."  VA medical records dating from 
August 1983 to September 1993 show the veteran being treated 
for various heart conditions such as arteriosclerotic 
cardiovascular disease (ASCVD), cardiomegaly, and pulmonary 
venous congestion (PVC).

As noted above, for a veteran previously captive as a POW, if 
atherosclerotic or hypertensive heart disease has become 
manifest to a degree of ten percent disabling at any time 
after discharge or release from active service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  The record reflects that the veteran suffered 
from hypertensive atherosclerotic heart disease prior to his 
death in November 1993.  However, the relationship, if any, 
between the veteran's hypertensive cardiovascular heart 
condition and his death is unclear.  

Death certificate indicates that the veteran died on November 
[redacted], 1993, however, the record contains no indication of where 
the veteran died, no terminal hospital records, and no 
medical records dated after September 1993.  Moreover, the 
death certificate was not signed by an attending physician.  
In order to ascertain whether the veteran's death was caused 
by a disorder to which he was entitled to be service-
connected, the matter must be remanded for acquisition of all 
final treatment records.  38 C.F.R. § 3.159(c).  Notice in 
accordance with Hupp, which advises the appellant of an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, must also be issued.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The notice must 
include a statement that the veteran was 
not service-connected for any conditions 
at the time of his death and an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on the appellant's contention 
that the veteran died from heart and liver 
disease that should be service connected 
based on the veteran's status as a POW.

2.  Request medical records dating from 
September 4, 1993, until the veteran's 
death on November [redacted], 1993 provided that 
the appellant completes any necessary 
authorization form.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the appellant 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

3.  Readjudicate the appellant's claim.  
If the benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
